Title: To Thomas Jefferson from William Short, 3 October 1824
From: Short, William
To: Jefferson, Thomas


Dear Sir
Philada
Oct: 3. 1824
Knowing as I do, how every letter adds to the burthen which every mail  you I have postponed perhaps longer than I should otherwise have done to have informed you of my arrival here, & to have enquired as to the health & present situation of yourself & your interesting family around you. Owing to the wet season & the state of the roads in consequence thereof, I had a most tedious & disagreeable journey to Fredericksburgh—And in my ill humour I inflicted all the punishment I could on the inhabitants by telling them I would inform la fayette of the state in which they kept these roads, & prevent his taking that route—They all implored me not to do so.—they were expecting him with the greatest anxiety & impatience. Indeed his advent seems to have had an universal electrical effect, & no where more than in this calm City—You will see this from the public prints—The Enquirer will I suppose place the full account in his columns—He bears it all most miraculously & tells me it agrees with him—I have not felt well enough myself to go into the crowds to meet him generally, & it is next to impossible to see him out of a crowd—I was present when the Philos. Society delivered to him their address & he replied to it perfectly & properly—The Hall of Independence is prepared for him to receive addresses in—& he is there in state as it were—All that has been said & done would have turned a common head—I feel always a drawback on the pleasure I should derive from the reception he has met with, by my knowlege of his situation & my apprehension that so much good feeling may exhaust itself in smoke—As to himself I doubt whether he ever thinks of this—The present moment seems to be everything for him—And it would be a great pity to wake him from such a dream—I would that it could last during his life—but that is impossible. Perhaps even after a general exhaustion there may be a reaction—I only fear this from its being in the nature of things.I was much pleased to see that the people of Albemarle have struck another key, & much obliged to you for sending to me the paper—I sent it to Walsh to be inserted in his, & I observe he has done so but without any remark whatever—Let us hope & trust this good example of Albemarle will be followed.I could not withstand going to one of la fayette’s crowds. It was at Mrs Powels—as the old Lady expected him she collected all the City—These are occasions in which he acquits himself admirably—so that the good old Lady felt as if she was at the fountain of jouvence. I had delivered your message to her on a former occasion—she was much gratified by your recollection & charged me most earnestly to transmit to you a reciprocation of every sentiment of kind feeling & respectful consideration on her part.	From Fredericksburgh, after proceeding a short distance by land, I got on board the steamboat at night & was on the river during the night until we reached Washington—This was an imprudent step on my part, as was also the being out at night on James River at so late a season. And although I have not as yet had any ague, I have felt so unwell since my return here that I have been constantly expecting it—I am now in a course of preventive medicine, & hope it will be efficient. At least I am promised this by those who administer it. It has been so long since I have had this disease, that I should be much distressed if I were now to renew my acquaintance with it.I found the City of Washington improved beyond all expectation.  & no part more than the North front of the President’s residence—Mr Monroe & family were not there & had not been for a fortnight. All Mr M’s heads were also absent except Mr Crawford—I saw him at his office—He has the appearance of a man who has come out of a tremendous disease, but is manifestly in a state of convalescence—And I think would soon be restored if he could be quiet & at home—what effect the agitation of his situation may have in retarding this, it is hard to say—He was much pleased to have such recent accounts of you as I gave him & seemed very sensible to the interest which I told him you took in his health.Since my return here many enquiries have been made of me as to the University, its prospects, its organization, state of its finances, permanent revenue &c.—I found myself more ignorant on many of these heads than I thought I was. I could only speak of generals, & which I had found satisfactory.Do not be alarmed at the size of a packet which will go in the same mail with this letter or the following—It is the first vol. of Mde d’Epinay—the two other vols will follow separately & successively. They will give a worse account than anything you have seen before on the state of society as to certain points—but this should be taken as the exception & not the rule, which you will know, but the great mass of readers in this country will not.This is too long a letter perhaps to impose on you—but I must add to it that Mr Vaughan has undertaken to have the telescope packed & shipped for Richmond, where I hope it will arrive safe—Tell Mr Trist if you please that I delivered his letter to Mr Neelly—I beg you to do me the favor to recall me to those of your amiable family who may be willing to remember me—And accept for yourself the assurance of all those sentiments of affectionate attachment which you have , & with  which I shall ever be, dear Siryour friend & servantW: ShortM.  tells me he  has written to you & mentioned that it will be after York that he will go to Richmond & Monticello—I suggested this route to him, as his delay to the North has rendered it impossible for him to pursue his first intention.—It is his intention to return here in the winter—I think he wd be better to continue constantly moving & progressing as he seems indefatigable.